Order entered August 25, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00615-CV

                                    NOAM NIV, Appellant

                                                V.

      MEYER & COLEGROVE, PLLC, MILTON W. COLEGROVE, JR. AND
  CONTEMPORARY SOLUTIONS - USA D/B/A TEXAS PIONEER TITLE AGENCY,
                            Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04528-2011

                                            ORDER
       Before the Court is appellees’ August 12, 2015 motion to proceed without court

reporter’s record and affirm trial court’s judgment. In the motion, appellees correctly note the

reporter’s record is overdue and appellant has failed to comply with the Court’s June 18, 2015

directive to file written verification appellant has requested preparation of the reporter’s record

and either has paid or made arrangements to pay the reporter’s fee or is allowed to proceed

without prepayment of costs. See TEX. R. APP. P. 37.3(c).

       Because appellant was cautioned that failure to comply with the June 18th directive could

result in the appeal being submitted without the reporter’s record and appellant has filed no

response to appellees’ August 12th motion, we GRANT the motion to the extent we ORDER
the appeal submitted without the reporter’s record. See id. As the clerk’s record has been filed,

appellant shall file his brief no later than September 23, 2015.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE